In a proceeding pursuant to article 78 of the Civil Practice Act to review the determination of respondent board of trustees granting an application for construction of a building within which to conduct a nonconforming use, the appeal is from an order annulling that determination and canceling a building permit made in accordance therewith. Order unanimously affirmed, with $10 costs and disbursements. The ordinance affirmatively provides that no building shall be erected or altered for other than a conforming use and that a nonconforming use shall not be changed unless changed to a conforming use. It was a violation of the ordinance, therefore, to grant the application. Appellants Payne had a vested right to continue the use as it existed at the time of the enactment of the ordinance but had no right to any added construction for such purpose. (Matter of Chandler v. Corbett, 274 App. Div. 1073; Green v. Board of Comrs. of Newark, 131 N. J. L. 336.) Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.